Title: Clement Biddle to Tobias Lear, 14 January 1790
From: Biddle, Clement
To: Lear, Tobias


          
            Tobias Lear Esqr.
            Philadelphia 14th January 1790
          
          I have before me Your favour of the 6th & 10th Int. to answer which I could not do by last Post for want of the Necessary information respecting the Boulting Cloths.
          Mr Lewis says that he is at a Loss to put up the Boulting Cloth until he knows the size that will suit he says that a Reel which in the whole length is ten feet (the Common size here) requires a Cloth of 8 feet 3 Inches long and the remainder of the Reel is Covered with Strong Linen, the price for Such sized superfine

Cloth is £10 and as he expressed a Doubt from the words of your Letter I thought it best to wait your Answer by which I should only loose one post to the Southward & the Post Master will forward it with the Mail to the Nearest post Office to Mount Vernon, you will therefore please to mention if (as I suppose) the whole length of the Reel is only Nine feet two Inches, I have Wrote to Mr Abraham Hunt at Trenton to procure the 200 Bushels of Buckwheat as he assured me he could get it & I have desired his speedy Answer in Case of Failure that I might procure it in the Neighbourhood of this City in due season.
          
            C.B.
          
        